DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a polarizing plate comprising the combination required by claim 1, wherein a pattern portion is located at an interface between the first resin layer and the second resin layer and is composed of at least two pattern groups repeatedly arranged therein, each of the pattern groups comprising at least two engraved optical patterns, at least two adjacent pattern groups of the pattern groups having a same configuration, at least two of the engraved optical patterns in each of the pattern groups have different aspect ratios and different base angles, and the engraved optical patterns in the pattern groups are consecutively arranged without a flat section therebetween.  Claims 2-6, 8-10 and 12-20 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a polarizing plate comprising the combination required by claim 21, wherein a pattern portion is located at an interface between the first resin layer and the second resin layer and is composed of at least two pattern groups repeatedly arranged therein, each of the pattern groups comprising at least two engraved optical patterns, at least two adjacent pattern groups of the pattern groups having a same configuration, at least two of the engraved optical patterns in each of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/DAVID Y CHUNG/Examiner, Art Unit 2871             

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871